Exhibit 10.09

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/ INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

TERMS AND CONDITIONS

 

for

ENGINEERING, PROCUREMENT AND

CONSTRUCTION MANAGEMENT SERVICES

 

Between

 

ACUSPHERE, INC. (“ACUSPHERE”)

 

and

 

PARSONS COMMERCIAL TECHNOLOGY INC. (“PARSONS”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

SCOPE OF SERVICES

 

 

1.1

Description of Services

 

 

1.2

Parsons Responsibilities

 

 

1.2A

Independent Contractor

 

 

1.3

Owner’s responsibilities

 

 

1.4

Changes

 

 

 

 

 

ARTICLE II

COMPENSATION

 

 

2.1

Contract Price

 

 

 

 

 

ARTICLE III

TERMS OF PAYMENT

 

 

 

 

 

ARTICLE IV

WARRANTIES AND GUARANTEES

 

 

4.1

Engineering and Design Warranty

 

 

4.2

Construction Warranty

 

 

4.3

Third Party Warranty and Guarantee

 

 

4.4

Limitations

 

 

 

 

 

ARTICLE V

INDEMNIFICATION

 

 

5.1

Bodily Injury and Property damage Liability

 

 

5.2

Protection of the Facilities

 

 

5.3

Owner’s Equipment

 

 

5.4

Limitations

 

 

 

 

 

ARTICLE VI

INSURANCE

 

 

 

 

 

ARTICLE VII

COMPLETION

 

 

7.1

Scheduled Completion

 

 

 

 

 

ARTICLE VIII

TRANSFER AND ACCEPTANCE

 

 

8.1

Care, Custody and Control

 

 

8.2

Acceptance of the Services

 

 

 

 

 

ARTICLE IX

TERMINATION, CANCELLATION AND SUSPENSION

 

 

9.1

Termination by Owner for Default

 

 

9.2

Termination by Parsons for Default

 

 

9.3

Termination for Convenience

 

 

9.4

Suspension by Owner

 

 

9.5

Rights upon Termination

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE X

SAFETY AND ENVIRONMENTAL

 

 

10.1

Compliance with Laws

 

 

10.2

Pre-Existing conditions

 

 

 

 

 

ARTICLE XI

FORCE MAJEURE

 

 

 

 

 

ARTICLE XII

INTELLECTUAL PROPERTY

 

 

12.1

Title to Plans and Specifications

 

 

12.2

Secrecy Agreements

 

 

12.3

Patents

 

 

 

 

 

ARTICLE XIII

DISPUTE RESOLUTION (NEGOTIATION, MEDIATION AND LITIGATION)

 

 

13.1

General Disputes

 

 

13.2

Dispute Resolution

 

 

 

 

 

ARTICLE XIV

GENERAL PROVISIONS

 

 

14.1

Independent Contractor

 

 

14.2

Subcontracts

 

 

14.3

Assignment

 

 

14.4

Audit and Maintenance of Records

 

 

14.5

Avoidance of Liens

 

 

14.5A

Final Lien Waiver and Release of Claims

 

 

14.6

Surplus Material

 

 

14.7

Notices

 

 

14.8

Representations and Remedies

 

 

14.9

Damages

 

 

14.10

Solicitation of Employment

 

 

14.11

Interpretation

 

 

14.12

Entire Agreement

 

 

14.13

Security Interest in Major Equipment

 

 

 

 

 

ARTICLE XV

SPECIAL CONDITIONS AND CORRESPONDENCE/ INVOICING INSTRUCTIONS

 

 

 

 

ARTICLE XVI

TAXES, DUTIES AND FEES

 

 

 

 

EXHIBIT 1

Existing Contract Scope and Related Compensation

 

EXHIBIT 2

Compensation and Payment

 

EXHIBIT 3

Equipment List

 

 

ii

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS FOR

ENGINEERING, PROCUREMENT AND

CONSTRUCTION MANAGEMENT SERVICES

 

THIS AGREEMENT (“Agreement”) for the performance of services is made effective
as of the 6th day of July 2004 between ACUSPHERE, INC., with principal offices
at 500 Arsenal Street, Watertown, Massachusetts 02472 (“Owner”) and PARSONS
COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”), with principal offices for this
project located at 150 Federal Street, Boston, Massachusetts 02110.

 

This Agreement establishes the terms and conditions for engineering, procurement
and construction management services to be provided by Parsons and describes the
responsibilities of both Parsons and Owner. It is understood and agreed that
these terms and conditions shall apply to existing work being performed by
Parsons for Owner, as described below, and that these terms and conditions may
be incorporated by reference into future agreements between Parsons and Owner
which agreements may be entered into as the scope of services for such services
becomes better defined.

 

IN CONSIDERATION of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

 

ARTICLE I                                                                  SCOPE
OF SERVICES

 

1.1           Description of Services

 

Parsons shall perform engineering, procurement and construction management
services (hereinafter referred to as the “Services”) which may be contracted for
in connection with Owner’s aseptic pharmaceutical manufacturing facility located
at 890 East Street, Tewksbury, Massachusetts (the “Facilities”).  Such Services
may include those specifically set forth and described in the Basis of Design
Report prepared by Parsons, the first revision of which was dated August 20,
2004 (the “BDR”) and as further defined and updated in the Proposal for
Engineering, Procurement and Construction Manufacturing Management Services
AI-700-301 Commercial Manufacturing Facility that was prepared by Parsons on
September 3, 2004, as amended (the Proposal).

 

It is understood that the proposal made by Parsons to Owner on September 8, 2004
represents a subset of the work under the September 3, 2004 proposal. Nothing
contained in the terms and conditions of this Agreement shall be construed to
bind either party to any of the other work described in the September 3, 2004
proposal or the September 8, 2004 proposal. Work is authorized only to the
extent that it is separately agreed to by Owner and Parsons.

 

It is understood that Owner leases said Facilities but that Owner shall own the
majority of equipment added to, and improvements made to, the facility.

 

1

--------------------------------------------------------------------------------


 

1.2           Parsons Responsibilities

 

As required for the Services contracted between the parties, Parsons shall
(unless otherwise provided herein) subject to the terms and provisions of this
agreement:

 

(a)   Furnish supervisors, engineers, designers, draftsmen, and other personnel
necessary for the preparation of drawings and specifications;

 

(b)   Furnish buyers, inspectors, expediters, and other personnel necessary to
procure specified equipment per the Proposal, as defined per Section 1.1, as
Owner’s purchasing agent;

 

(c)   Furnish supervisors, foremen, skilled and unskilled labor, and all other
personnel; provided that, to the extent available, such personnel shall be
individuals with Parsons experience;

 

(d)   Procure or supply machinery, equipment, materials, expendable construction
items and supplies, related services and contracts;

 

(e)   Prepare and furnish a project schedule and cost estimate;

 

(f)    Obtain all licenses required except for those specified to be obtained by
Owner;

 

(g)   Supply the major construction tools and equipment, and where not
available, procure third party construction tools and equipment, and supply
small tools; and

 

(h)   Appoint an individual who shall be authorized to act on behalf of Parsons
and with whom Owner may consult at all reasonable times, and whose instructions,
requests, and decisions will be binding upon Parsons as to all matters
pertaining to this Agreement and the performance of the parties hereunder.
Parsons shall, upon execution of the Agreement, advise Owner in writing of the
name of the individual referred to in the preceding sentence.

 

(i)    Comply, with respect to applicable provisions specified and provided by
Acusphere, with the Owner’s Commercial Building Lease dated the 20th of
July 2004 between Acusphere, Inc. and 890 East LLC, of which Parsons has been
separately provided a copy.

 

(j)    Assist Acusphere by providing required letter to Acusphere for
notification to Massachusetts Development Finance Agency (“MassDevelopment”), as
reasonably requested by MassDevelopment or Owner, when Owner has spent at least
two million dollars towards the improvement of the facility in connection with
the Leasehold Mortgage and Security Agreement dated 16th

 

2

--------------------------------------------------------------------------------


 

of August 2004 between Acusphere, Inc. and MassDevelopment, of which Parsons has
been separately provided a copy, and not to intentionally do anything which
would cause Owner to not comply with its covenants under such agreement.

 

(k)   Install AI-700 manufacturing process equipment as supplied by Owner.

 

(l)    Allow access to the work areas for personnel of the Owner and its agents,
contractor and subcontractors coordinated with Parsons Construction Manager
prior to jobsite entry. All Owner personnel, agents, contractors and
subcontractors shall be required to follow all Parsons safety requirements and
training. This will include such access as is needed to test, operate or
maintain Owner’s AI-700 manufacturing process equipment within the Facility
while work by Parsons is ongoing in or around the same work areas.

 

(m)  Except as necessary, refrain from entering parts of the Facility which are
not being modified as part of the Services such as the two-story office space
section of the building.

 

(n)   Clean-up, at its own cost or the cost of its contractors, any non
pre-existing hazardous waste, hazardous materials, or pollutants generated at
the facility or otherwise introduced by Parsons or its contractors.

 

1.2A        Independent Contractor

 

(a)   Parsons is and shall operate as an independent contractor in the
performance of Construction Management in regards to this Agreement and not as
an agent or employee of Owner, except with respect to the procurement, as
Purchasing Agent of Owner, of certain specified equipment.

 

(b)   Other than to the extent Parsons shall place agency purchase orders for
Owner, all Parsons’ subcontracts, supply agreements, and lease and rental
agreements entered into pursuant to this Agreement shall contain a provision
expressly stating that no contractual relationship exists between Owner and the
Contractor, Supplier, person, or entity with which Parsons has entered into a
purchasing or contracting relationship. It is understood that that forms of such
agreements will be consistent with the Parsons’ forms titled “Construction
Subcontract Agreement (LFI)”(Rev. L, July 1, 2003) or “Construction Subcontract
Agreement (SFI)” (Rev. K, July 1, 2003) for construction services and that
Parsons will not make any significant modification to the terms of these
contracts without notifying Owner in writing and obtaining the written approval
of an authorized representative of Owner.

 

It is also understood that Parsons has and uses different contract forms for
consulting services, professional and non-professional services, as well as
other field services and that the obligations of the parties to such contract
agreements are appropriate to the nature of services to be provided and

 

3

--------------------------------------------------------------------------------


 

Parsons shall use appropriate independent (non-agency) contract forms in place
of construction subcontract forms where appropriate provided that such forms do
not make any warranties or representations on behalf of Owner which are
inconsistent with the standard form LFI and SFI form examples that have been
provided to Owner.

 

To the extent that Parsons places purchase orders with vendors, such purchase
orders shall only be placed with the express written approval of Owner and under
forms approved by Owner.

 

(c)   At all times, Parsons shall be solely responsible for the means, methods,
sequences, and procedures for the performance of its work under this Agreement.

 

(d)   Parsons shall accept responsibility for its agents, contractors,
subcontractors, suppliers, and all others it hires or engages to perform or
assist in performing the work, whether on or off the project site.

 

1.3           Owner’s Responsibilities

 

Unless otherwise provided herein, the Owner shall at such times as may be
required by Parsons for the successful and expeditious completion of the
Services (the “Services of Owner”):

 

(a)   Provide a site for the construction of the Facilities and suitable access
thereto consistent with a site logistics plan to be prepared by Parsons and
reviewed by Owner encompassing the building and parking lot, provide a
reasonably adequate area or areas for Parsons and other Contractor’s offices,
warehouses, craft change rooms, shop buildings, welding facilities, materials
storage and lay down area, employee parking, and furnish necessary construction
utilities.

 

(b)   Obtain any process and other licenses which are required for the
Facilities, which are specifically identified in the contract documents as being
the responsibility of Owner;

 

(c)   Take such steps agreed to by Owner which are reasonably necessary and
consistent with a commissioning plan to be mutually developed and agreed to by
Owner and Parsons to start up the Facilities, including the AI-700 manufacturing
process equipment and maintenance thereof;

 

(d)   Pay all taxes assessed against the Facilities;

 

(e)   Advise of the existence and, except as provided for in the Proposal,
undertake the abatement and disposal of hazardous substances as defined in the
Comprehensive Environmental Response, Compensation and liability Act

 

4

--------------------------------------------------------------------------------


 

which are encountered but not created by Parsons in the performance of the
Services;

 

(f)    Provide Parsons with all drawings, specifications and other required data
necessary for the completion of the Services for all Owner supplied equipment
and Owner specified equipment and on which Parsons shall rely, other than those
to be supplied by Parsons as part of the Services;

 

For purposes of (f) above, it is understood that Owner supplied equipment
consists of AI-700 manufacturing process equipment as detailed on the equipment
list attached hereto as Exhibit 3, as may be amended from time to time, and made
a part hereof. Owner is responsible for the delivery of Owner supplied equipment
to the Facilities where it will be installed by Parsons, including the mating of
this equipment with facility systems, controls and utilities. Additional Owner
specified equipment consists of the [CONFIDENTIAL TREATMENT REQUESTED] /*/. The
installation of this equipment is currently not included in the project. Parsons
is responsible for the specifications for all other equipment as detailed in
Exhibit B referenced in Exhibit 3.  Should any additional equipment be required
that is not in Exhibit B, Owner and Parsons shall mutually agree in writing on
the responsibilities for designing, selecting, procuring, installing and
commissioning such equipment.

 

(g)   Appoint one or more individuals who shall be authorized to act on behalf
of Owner, with whom Parsons may consult at all reasonable times, and whose
instructions, requests, and decisions will be binding upon Owner as to all
matters pertaining to this Agreement and the performance of the parties
hereunder. It is understood that Owner may appoint a different individual to
approve change orders and other actions, if any, which involve changes in
financial consideration than the individual appointed by Owner to address
matters such as design assumptions and project oversight.  Owner shall advise
Parsons in writing of the name(s) of the individual(s) referred to in the
preceding sentence. Unless otherwise stated by Owner in writing, the approval of
the Chief Financial Officer or Chief Executive Officer is required to approve
any change order or other action which potentially increases the financial
commitment that Owner makes to Parsons or any vendor or contractor hereunder.

 

1.4           Changes

 

(a)   OWNER may, through its authorized representative, without invalidating
this Agreement, order changes within the general Scope of Services required by
this Agreement, by altering, adding to, or deducting from the Services to be
performed by written order to Parsons (a “Change”). If any Change under this
clause causes an increase or decrease in Parsons cost of, or the time required
for, the performance of any part of the Services, an equitable adjustment shall
be made by mutual agreement, and this Agreement shall be

 

5

--------------------------------------------------------------------------------


 

modified accordingly by issuance of a Change Order signed by the authorized
representatives of the Parties. In no event shall Parsons be obligated to
perform a Change, nor shall Owner be obligated to pay any increased amounts, or
agree to extend the time of performance, prior to mutual acceptance and
execution of a written Change Order.

 

(b)   If the Owner issues any instruction which, in Parsons reasonable opinion,
will increase the time for performance or the cost of performing any of the
Services, Parsons shall be entitled to submit promptly a Request for Change
Order to the Owner, specifying the matters it believes entitle it to a Change
Order.  The failure of Parsons to submit promptly (and in no event later than 10
days after such instruction or matter becomes known) a Request for Change Order
to the Owner shall constitute a waiver of Parsons’ right to submit a claim based
on such instruction or matters.

 

(c)   If either party disputes the existence, extent, validity or effect of a
Change, then either party may notify the other party that it desires to meet and
resolve the dispute. If the dispute cannot be resolved to the mutual
satisfaction of the parties within ten (10) business days, then either party can
demand resolution in accordance with Article XIII titled, “Dispute Resolution
(Negotiation, Mediation and Litigation).”

 

ARTICLE II                                 COMPENSATION

 

2.1           Contract Price

 

Prior to entering into this Agreement, Parsons commenced work for Owner based on
a series of incremental agreements. Such work, and the estimated costs of such
work, is described in Contract Work (Form 1) Authorization No. 1 and Contract
Work (Form 2) Authorization No. 1 as dated concurrently herewith.  All work
under such forms incorporate by reference the terms and conditions hereunder and
such work, including the work described in the prior agreements referenced by
such forms, are subject to these terms and conditions as these terms and
conditions supercede the prior terms and conditions for such work. It is
anticipated that the Owner and Parsons may expand the contract scope through
future Contract Work Authorizations and that such future Contract Work
Authorizations will also incorporate the terms and conditions hereunder.

 

ARTICLE III          TERMS OF PAYMENT

 

To the extent that Owner and Parsons have in the past, or do in the future,
enter into Contract Work Authorizations for work to be performed which
agreements incorporate the terms and conditions hereunder, the Owner shall make
payments to Parsons in accordance with the terms of payment specified in Exhibit
2 attached titled “Compensation and Payment.”

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV WARRANTIES AND GUARANTEES

 

4.1           Engineering and Design Warranty

 

Parsons warrants it will perform its engineering and design services
(“Engineering Services”) in accordance with the current standards of care and
diligence normally practiced by recognized engineering firms in performing
services of a similar nature. If during the one (1) year period following
acceptance of the Services pursuant to section 8.2 it is shown that there is an
error or omission in the Engineering Services as a result of Parsons failure to
meet those standards and Owner has notified Parsons in writing of any such error
within that period, Parsons shall reperform such Engineering Services within the
original scope of Services as may be necessary to remedy such error. All costs
incurred by Parsons in performing such corrective engineering and design
services shall be to the account of Parsons.  It is understood and agreed that
time is of the essence with respect to the correction of any such error or
omission.

 

The contents of 4.1 above do not remove or limit the Owner’s right to make a
claim for damages as otherwise provided in the terms and conditions of this
document.

 

4.2           Construction Warranty

 

Parsons warrants it will perform its construction management and other Services
not described in Section 4.1 hereinafter (“Construction Management Services”) in
accordance with the current standards of care and diligence normally practiced
by recognized construction management firms in performing services of a similar
nature and that such Construction Management Services shall be free from
material defects in workmanship. If during the one (1) year period following
acceptance of the Services pursuant to Section 8.2 it is shown that there is an
error in the Construction Management Services as a result of Parsons failure to
meet those standards and Owner has notified Parsons in writing of any such error
within that period, Parsons shall reperform such Construction Management
Services within the original scope of Services as may be necessary to remedy
such error. All “incremental costs” incurred by Parsons in performing such
corrective services shall be reimbursable in accordance with Exhibit 2 attached
hereto, but no fee shall be paid on such corrective services.  It is understood
and agreed that time is of the essence with respect to any such corrective
service.

 

The contents of 4.2 above do not remove or limit the Owner’s right to make a
claim for damages as otherwise provided in the terms and conditions of this
document.

 

7

--------------------------------------------------------------------------------


 

4.3           Third Party Warranty and Guarantee

 

Parsons will, for the protection of Owner, demand from all Vendors and
Contractors from which Parsons procures machinery, equipment or materials or
services, warranties and guarantees with respect to such machinery, equipment,
materials or services, which shall be made available to Owner to the full extent
of the terms thereof.  Parsons responsibility with respect to machinery,
equipment and materials or services obtained from Vendors or Contractors shall
be limited to rendering all reasonable assistance to Owner for the purpose of
enforcing the same.  All costs incurred by Parsons in performing such Services
shall be reimbursable in accordance with Exhibit 2 attached hereto, except that
it is understood that with respect to costs incurred by subcontractors in
connection with warranties and guarantees that Parsons will ensure that all such
costs are born by the subcontractors or otherwise not seek reimbursement from
Owner for such costs.

 

4.4           Limitations

 

Parsons shall have no warranty obligation or liability for defects in the
Services to the extent (a) the warranty claim is attributable primarily to
Parsons reliance upon or use of data, design criteria, drawings, specifications
or other information furnished by Owner in connection with Owner supplied
equipment or Owner specified equipment as described in Section 1.3, which may be
amended from time to time, (b) Owner failed to properly operate and maintain the
Facilities, and (c) Owner fails to provide Parsons an opportunity to promptly
make such tests and perform such remedial services as Parsons reasonably deems
appropriate.

 

ARTICLE V           INDEMNIFICATION

 

5.1           Bodily Injury and Property Damage Liability

 

Parsons will indemnify, defend and hold Owner harmless from any and all claims,
liabilities, and causes of action for bodily injury to or death of any person,
or for damage to or destruction of property (excluding, however, the property
referred to in Section 5.2 and 5.3) to the extent resulting from the physical
acts or negligence of Parsons in the performance of the Services.

 

5.2           Protection of the Facilities

 

Except as otherwise provided in Section 5.1, Parsons will be responsible for and
obligated to replace, repair, or reconstruct, and to furnish any material,
equipment, or supplies furnished by Parsons which are lost, damaged, or
destroyed due to Parsons negligence or acts prior to transfer of care, custody,
and control of the facilities or the affected portion thereof to Owner. Owner
assumes all responsibility for such loss, damage, or destruction after such
transfer of care, custody, and control to Owner unless caused by Parsons acts or
negligence.

 

8

--------------------------------------------------------------------------------


 

5.3           Owner’s Equipment

 

As between Parsons and Owner, Owner assumes responsibility and risk for all loss
of or damage to specified equipment purchased by Owner with respect to which
title has transferred to Owner, property owned by or in the custody of Owner,
unless caused by Parsons or Parsons subcontractor’s negligence or willful
misconduct, however such loss or damage shall occur, and agrees to maintain
property damage insurance fully covering said property from such risk and,
except in the event of negligence or willful misconduct on the part of Parsons
or one or more of Parsons’ subcontractors, does hereby and shall cause its
insurers to waive rights of subrogation against Parsons and its vendors and
subcontractors of any tier under such insurance of Owner.

 

5.4           Limitations

 

Parsons shall have no obligation to Owner with respect to any damage or loss to
property caused by the perils of war, insurrection, revolution, nuclear
reaction, or other like perils as may be excluded under the limits of the
insurance coverage provided pursuant to Article VI.  Parsons liability with
respect to loss, damage or injury shall not exceed the limits of the insurance
coverage called for pursuant to Article VI.

 

ARTICLE VI                             INSURANCE

 

Before commencing the Services, Parsons shall, at its own cost and expense,
purchase and maintain the following insurance:

 

•      Worker’s Compensation coverage as required by law.

 

•      Employer’s Liability with limits of $1,000,000 per occurrence.

 

•      General Liability coverage for damages as a result of death or bodily
injury (including personal injury) to any persons or destruction or damage to
any property with limits of $5,000,000 per occurrence.  Such coverage shall
include, but not be limited to:

 

a)     Contractual Liability

 

b)    Products Liability including Completed Operations

 

c)     Premises Operations

 

d)    Broad form Property damage (including X, C, U as applicable)

 

e)     Personal Injury Liability

 

9

--------------------------------------------------------------------------------


 

•      Automobile Liability Insurance as a result of death or bodily injury to
any persons or destruction or damage to any property arising out of the
ownership, maintenance or use of any motor vehicle with combined single limits
of $1,000,000.

 

•      Excess Liability insurance over the aforementioned coverage’s in the
amount of $5,000,000.

 

•      Professional Liability Insurance.  Parsons shall maintain Professional
Liability Insurance with limits of $5,000,000 per claim and general aggregate
for claims arising from the negligent performance of professional Services under
this Agreement.

 

Parsons insurance required herein shall be primary to any similar insurance
carried by Owner.  The above insurance policies (excluding professional
liability and worker’s compensation) shall include Owner as an additional
insured, but only to the extent of the named insured’s negligence.

 

Furthermore, Parsons will ensure that any and all Contractors managed by Parsons
shall have adequate insurance coverage for workers compensation, employers
liability, general liability, automobile liability, excess liability and
professional liability consistent with the terms described above with the
understanding that such Contractors may have limits of $1,000,000 per occurrence
for general liability insurance and $1,000,000 per claim for professional
liability insurance and be considered to have reasonable insurance coverage
provide that they have excess liability insurance of at least $5,000,000.

 

All required coverage shall provide 30 days written notice of any material
change or cancellation.  Prior to commencement of any Services, Parsons shall
furnish certificates of insurance evidencing the above coverage.

 

Owner shall purchase and maintain property insurance upon the entire Project,
which project amount excludes the cost of the building which is understood to be
insured by the landlord, for the full cost of replacement as of the time of any
loss. This insurance shall include as named insureds Owner and shall insure
against loss from the perils of Fire, Extended Coverage, and shall include “All
Risk” insurance for physical loss or damage including, without duplication of
coverage, at least theft, vandalism, malicious mischief, transit, collapse,
flood, and earthquake. Owner and Parsons waive all rights against each other,
the Subcontractors, and their Sub-Subcontractors for damages caused by perils
covered by insurance provided under this paragraph. Parsons shall require
similar waivers from all Subcontractors and their Sub-Subcontractors. Nothing in
these waivers shall waive any party of their responsibilities with respect to
damage caused by their respective acts or negligence.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII        COMPLETION

 

7.1           Scheduled Completion

 

Time is of the essence.  Parsons shall commence the Services as agreed after the
date of this Agreement and shall prosecute the services on a best efforts basis
continuously and with due diligence in accordance with the schedule provided in
the September 3, 2004 Proposal.

 

As soon as the Facilities, or any part thereof, is in the opinion of Parsons
mechanically complete and ready for initial start-up operation, Parsons shall so
notify the Owner by means of a Construction Completion Report. This report shall
state which parts of the Facilities Parsons proposes to demonstrate (meaning to
prove or make evident by reasoning or adducing evidence) have been mechanically
completed in accordance with this Agreement and have passed such tests as may
have been required of Parsons under the Agreement. Parsons shall propose a
program for such demonstrations commencing within a reasonably prompt timeframe
after the date of the notice. Mechanical Completion and the term “mechanically
complete” shall mean that all components of the Facilities have been properly
installed in accordance with applicable drawings and specifications, and the
Facilities are demonstrated to be ready for reasonable initial startup

 

The responsibilities of Parsons and Owner in demonstrating the initial startup
of such Facilities, or parts thereof, shall be defined in a Commissioning Plan
which will be mutually agreed to by Parsons and Owner.

 

Upon the reasonably satisfactory completion of such demonstration, Parsons and
the Owner shall sign the Construction Completion Report, stating that Parsons
has demonstrated to the Owner that the Project or part thereof is mechanically
complete and in a condition such that any procedures needed before the
Facilities or part thereof is put into operation may safely be carried out. Such
Construction Completion Report may include a reasonable punchlist of items
requiring completion before the Acceptance of the Services. Mechanical
Completion shall not be achieved if the punchlist includes substantial items
which would hinder the Owner from operating in the space or which would be
difficult to correct due to environmental or other requirements, such as can
exist in connection with cleanrooms.

 

Mechanical completion is further defined by the mechanical completion checklist.
A draft of which checklist is included with Parsons September 3, 2004 Proposal
as Attachment C.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII       TRANSFER AND ACCEPTANCE

 

8.1           Care, Custody and Control

 

Mechanical completion will be achieved on a system-by-system basis. Mechanical
completion shall be deemed to have occurred upon the Owner’s signing of the
Construction Completion Report for that system, and the care, custody, and the
control of the subject system or relevant part thereof shall pass to Owner. In
any event, the care, custody, and control of the Facilities or part thereof
shall pass to Owner no later than the time when Owner takes physical possession
thereof. From and after the date of the transfer of the care, custody, and the
control of the Facilities or part thereof, Owner shall assume all risks of
physical loss or damage thereto and shall, excluding damage caused by the acts
of Parsons or its subcontractors, and does hereby, release Parsons from and
Owner will and shall cause its insurers to waive rights of subrogation against
Parsons and its Vendors and Subcontractors of any tier for such loss or damage
to the Facilities which may thereafter occur, unless and to the extent that
damage resulting within three years of such transfer of control can be shown to
have resulted from the faulty workmanship or negligence of Parsons or its
Vendors or Subcontractors.

 

8.2           Acceptance of the Services

 

When Parsons deems it has completed all the Services, it shall so notify Owner
in writing. Within fifteen (15) days thereafter, Owner shall advise Parsons in
writing of any deficiencies or defects in the Services for which Parsons is
responsible under this Agreement. As soon as any such deficiencies or defects
are corrected, Owner shall accept the Services in writing.  In the event Parsons
and the Owner disagree as to deficiencies or defects in the Services, the matter
will be subject to dispute resolution under this Agreement.

 

ARTICLE IX                            TERMINATION, CANCELLATION AND SUSPENSION

 

9.1           Termination by Owner for Default

 

Should Parsons become insolvent or bankrupt, or should Parsons commit a
substantial breach of a material provision of this Agreement, and should Parsons
thereafter fail to commence actions in good faith to remedy such breach within
ten (10) days after written demand by Owner or Parsons is unable to correct such
breach within thirty (30) days, Owner may terminate this Agreement and enter
upon the premises and take possession thereof and at the same time instruct
Parsons to remove from the premises all of its tools, equipment, and supplies,
or Owner may take possession of any and all of such tools, equipment, and
supplies, for the purpose of completing the Services. Upon any such termination,
Parsons shall be compensated for all costs incurred and Services satisfactorily
performed under any agreement that incorporates these terms, plus the earned
portion of the Fee provided for under any agreement that incorporates

 

12

--------------------------------------------------------------------------------


 

these terms, less Owner’s reasonable costs incurred to remedy such breach and
remove Parsons. In the event that Owner uses any of Parsons equipment or tools,
Owner shall return the same to Parsons in good condition and repair, reasonable
wear and tear excepted, and shall pay Parsons for the use thereof as provided
hereunder or under any agreement that incorporates these terms.

 

9.2           Termination by Parsons for Default

 

Should Owner become insolvent or bankrupt or commit a substantial breach or
default of a material provision of this Agreement and (a) fails to remedy the
same within ten (10) days after written notice thereof from Parsons if the
breach constitutes a failure to pay money, or (b) fails to commence actions to
remedy the same within ten (10) days after written notice thereof from Parsons
and thereafter to proceed diligently in remedying the same if the breach is
other than to pay money, then Parsons may, at its option, suspend performance or
terminate this Agreement. Should Parsons so suspend or terminate this Agreement,
it shall be paid for all reasonable costs incurred and Services performed to the
date of suspension/termination in accordance with the provisions of Exhibit 2,
including any reasonable cancellation charges by Vendors and Subcontractors, and
the cost of all reasonable standby and demobilization/remobilization expenses
plus the earned portion of the Fee provided for hereunder or under any agreement
that incorporates these terms.

 

9.3           Termination for Convenience

 

Owner reserves the right to terminate the Services for Owner’s convenience upon
no less than thirty (30) days notice in writing to Parsons. Should the Services
be so terminated by Owner, Parsons shall be paid for all costs incurred to date
of termination and through demobilization in accordance with the terms hereunder
or under any agreement that incorporates these terms, including any cancellation
charges by Vendors and Subcontractors, in accordance with the provisions of
Article II, and the earned portion of the Fee provided for in Exhibit 2.

 

9.4           Suspension by Owner

 

Owner reserves the right to suspend the Services upon ten (10) days’ written
notice to Parsons, unless Parsons agrees in writing to a shorter notice period.
Should the Services be so suspended, Parsons shall be paid for all reasonable
costs incurred in accordance with the terms hereunder or under any agreement
that incorporates these terms and Fee earned for Services performed to the date
of suspension and through demobilization, including any reasonable suspension or
cancellation charges by Vendors and Subcontractors. When a suspension equals or
exceeds ninety (90) days in the aggregate, Parsons may elect to treat such
suspension as a cancellation for Convenience of Owner pursuant to Section 9.3.

 

13

--------------------------------------------------------------------------------


 

9.5           Rights Upon Termination

 

For avoidance of doubt, except in the event that Services are terminated under
Section 9.2 and Owner fails to compensate Parsons for all Services rendered in
accordance with Exhibit 2, Owner shall have the right to resume construction
within the facility at any time without Parsons provided, however, that such
resumption of construction without Parsons shall not limit Owner’s
responsibilities for compensating Parsons in full, in accordance with the terms
specified in Exhibit 2, for Services rendered through the date at which the
Services were rendered by Parsons.  In such circumstances, Parsons agrees not to
take any action which would prevent Owner from continuing construction.  If
requested by Owner, in conjunction with such termination, Parsons agrees to
assist Owner in its transfer of the work hereunder to another construction
management company provided that Owner agrees to pay Parsons for its time and
expenses in a manner which is consistent with Exhibit 2, excluding the 3% fee to
Parsons on any such transfer-related work.  In such circumstances, Parsons
agrees to use its commercial best efforts to assist in such transfer.

 

ARTICLE X           SAFETY AND ENVIRONMENTAL

 

10.1         Compliance with Laws

 

(a)   Parsons shall design the Facilities so they comply with all applicable
laws, including, without limitation, state and federal Occupational Safety and
Health Acts (“OSHA”), and with applicable environmental laws, rules and
regulations in force at the Effective Date of this Agreement.

 

(b)   Parsons shall perform its Services in accordance with applicable laws,
rules, regulations and orders relating to environmental concerns or safety and
shall require each vendor, subcontractor and contractor to have an appropriate
safety program covering their employees;

 

(c)   From and after transfer of care, custody and control of the Facilities or
part thereof, Owner assumes responsibility for compliance by the Facilities or
portion thereof with applicable safety and environmental laws, rules and
regulations and orders.

 

10.2         Pre-Existing Conditions

 

(a)   Owner warrants it has disclosed or it shall immediately disclose as
information becomes available (i) any and all reports, test results, public
records and other sources of information known to Owner which show areas of
contamination at the site and (ii) all other information known by Owner relevant
to the site.  Anything herein to the contrary notwithstanding, title to,
ownership of, and legal responsibility and liability for any and all
pre-existing and undisclosed contamination shall at all times remain with
Owner. 

 

14

--------------------------------------------------------------------------------


 

“Contamination” is any hazardous materials or toxic substance, pollutant or
contaminant (as the same may be defined under any applicable law) present at the
job site, which has not been introduced to the site by Parsons or its
subcontractors.

 

(b)   Owner shall, at Owner’s sole expense and risk, arrange for the handling,
storage, transportation, treatment and delivery for disposal of pre-existing and
undisclosed Contamination. Owner shall be solely responsible for obtaining a
disposal site for such material. Owner shall look to the disposal facility
and/or transporter for any responsibility or liability arising from improper
disposal or transportation of such waste. Parsons shall not have or exert any
control over Owner in Owner’s obligations or responsibilities as a generator in
the storage, transportation, treatment or disposal of any hazardous materials or
contamination not created or caused by Parsons. Owner shall complete and execute
any required governmental forms relating to regulated activities of the Owner,
including, but not limited to, generation, storage, handling, treatment,
transportation, or disposal of pre-existing hazardous materials generated or
handled by Owner.  Owner shall defend, indemnify and save Parsons harmless from
all damages, penalties, and other costs and liabilities resulting from hazardous
materials generated or handled by Owner.

 

ARTICLE XI                   FORCE MAJEURE

 

Any delays in or failure of performance by Owner or Parsons, other than payment
of money, shall not constitute a default hereunder if and to the extent such
delays or failures of performance are caused by occurrences beyond the
reasonable control of Owner or Parsons, as the case may be, including but not
limited to: acts of God or the public enemy; expropriation or confiscation of
facilities; act of war (declared or undeclared), hostilities or acts of
terrorism; rebellion or sabotage or damage resulting therefrom; riots or strikes
or other concerted acts of workmen, whether direct or indirect; or any causes,
whether or not of the same class or kind as those specially above named, which
are not within the control of Owner or Parsons respectively, and which by the
exercise of reasonable diligence, Owner or Parsons , respectively, is unable to
prevent (“Force Majeure”). Parsons Scheduled Completion Date shall be adjusted
in accordance with Changes Article 1.4 to account for any Force Majeure delay
and Parsons shall be reimbursed by Owner in accordance with Exhibit 2 for all
costs incurred in connection with or arising from a Force Majeure event,
including, but not limited to, those costs incurred in the exercise of
reasonable diligence to avoid or mitigate a Force Majeure event.

 

Parsons shall notify Owner within 10 days of a Force Majeure occurrence or as
soon thereafter as practical.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XII                  INTELLECTUAL PROPERTY

 

12.1         Title to Plans and Specifications

 

Drawings and specifications prepared by Parsons or others pursuant to this
Agreement (hereinafter “Documentation”) shall be the property of Owner. . In the
event Owner uses such information for any future projects, Owner shall defend,
indemnify and hold Parsons harmless from and against any costs (including
attorney’s fees and costs of suit) and liabilities arising out of claims or
suits asserted against Parsons even if such claims or suits are based on
allegations of negligence of Parsons. Parsons agrees that at the completion of
its services hereunder, or at any time upon the request of Owner, that it will
provide Owner with a complete set of all existing design and engineering plans
and drawings related to the project.

 

12.2         Secrecy Agreements

 

Any written agreements between Parsons and Owner entered into prior to the
effective date hereof relating to secrecy or confidentiality of information
exchanged between Parsons and Owner shall be deemed incorporated herein by
reference as if fully set forth in this Agreement.

 

12.3         Patents

 

Parsons agrees to include, as a term or condition of each purchase order for
equipment issued by it in the performance of the Services, a patent
indemnification provision extending from the vendor under such purchase order to
owner and Parsons and to render such assistance to Owner as may be reasonably
required on a reimbursable cost basis to enforce the terms of such
indemnification by vendors.

 

ARTICLE XIII                DISPUTE RESOLUTION- (NEGOTIATION, MEDIATION AND
LITIGATION)

 

13.1         General Disputes

 

In the event of a dispute between the parties, arising under or relating to this
Agreement which cannot be amicably resolved the following shall apply:

 

13.2         Dispute Resolution

 

(a)   Claims, disputes or other matters in question between parties to this
Agreement arising out of or relating to Agreement or breach thereof shall be
subject to and decided by negotiation prior to mediation, followed by litigation
only if necessary to resolve the matter.  Such mediation shall be conducted in
accordance with Construction Industry Mediation Procedures of the American

 

16

--------------------------------------------------------------------------------


 

Arbitration Association, or other mutually-agreeable alternative dispute
resolution provider.

 

(b)   Prior to litigation, the parties shall endeavor to settle disputes by
mediation.  Demand for mediation shall be filed in writing with the other party
to this Agreement within a reasonable time after claim, dispute, or other
matters in question have arisen.  In no event shall the demand for mediation be
made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would be barred by the
applicable statutes or repose or limitations.

 

ARTICLE XIV                GENERAL PROVISIONS

 

14.1         Independent Contractor

 

Parsons shall perform the Services as an independent contractor, except that
contracts or purchase orders for equipment mutually-specified by Owner and
Parsons may be issued by Parsons as purchasing agent for Owner.

 

As a Purchasing agent of Owner with respect to purchases of mutually-specified
equipment, Parsons will not make any representations which are not consistent
with those defined in the Procurement Procedures Manual established between the
Owner and Parsons.  In addition, Parsons will not place any orders for materials
or equipment on Owners’ behalf, or make any other commitments on the Owners’
behalf, without the express written approval of an authorized representative of
the Owner with respect to the placement of such order or the making of such
commitment. Parsons agrees to maintain complete records of all such orders and
commitments and to make such records available to Owner upon request.

 

14.2         Subcontracts

 

Parsons may subcontract any portion of its Services to a Subcontractor, subject
to approval by Owner, which approval shall not be unreasonably withheld. Except
as otherwise provided in this Agreement, in no case shall Owner’s approval of
any subcontract relieve Parsons of any of its obligations under this Agreement.
Notwithstanding the above, Parsons may have portions of the Services performed
by its affiliated entities or their employees, in which event Parsons shall be
responsible for such Services and Owner will look solely to Parsons as if the
Services were performed by Parsons.

 

14.3         Assignment

 

This Agreement shall not be assignable by either party without the prior written
consent of the other party hereto, except that it may be assigned without such
consent to the successor of either party, or to a person, firm, or corporation

 

17

--------------------------------------------------------------------------------


 

acquiring all or substantially all of the business assets of such party or to a
wholly owned subsidiary of either party, but such assignment shall not relieve
the assigning party of any of its obligations under this Agreement.  Any
attempted assignment without such consent shall be null and void.  No assignment
of this Agreement shall be valid until this Agreement shall have been assumed by
the assignee. When duly assigned in accordance with the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the assignee.

 

14.4         Audit and Maintenance of Records

 

Parsons’ work hereunder shall be done on an “open book” basis.  As such, Parsons
will periodically, and any time upon Owners’ request, provide Owner with a
summary of all actual costs incurred, all costs committed, all disputes and
other matters associated with actual or potential costs hereunder.

 

Owner shall have the right to audit and inspect Parsons records and accounts
covering costs hereunder at all reasonable times during the course of the
Services and for a period of one (1) year after the acceptance thereof pursuant
to Section 8.2 provided, however, the purpose of any such audit shall be only
for verification of such costs and that Parsons shall not be required to keep
records of or provide access to those of its costs covered by Fee, allowances,
fixed rates, or of costs which are expressed in terms of percentages of other
costs.

 

To the extent that Parsons has an audit or review performed of its actual costs
or estimated costs hereunder by any third-party consultant, accountant,
government entity or other party, Parsons will share the results of such audit
or review with Owner.

 

14.5         Avoidance of Liens

 

Upon receipt of payment from Acusphere, Parsons shall at all times promptly pay
for all services, labor, equipment, and supplies used or furnished by Parsons or
any contractor, subcontractor, materialmen, or suppliers under this Agreement
and, to the fullest extent permitted by applicable law, shall keep the property
and project site and all property belonging to Owner and its Landlord free and
clear of any and all liens and rights of lien arising out of services, labor, or
goods furnished by Parsons or its employees, contractors, subcontractors, or
suppliers, in the performance of the work.  Parsons shall immediately comply
with Owner’s request for partial lien waivers from contractors, subcontractors,
and suppliers in format permitted by law and acceptable to Owners.  If Parsons
fails to release and discharge any such lien or claim of lien that Parsons has
previously been paid by Acusphere for against the project site or the property
of Owner or its Landlord arising out of performance of the work within seven (7)
working days after receipt of written notice from Owner to remove such lien or
claim of lien, Owner may, at its option, discharge or release the lien or claim
of lien or otherwise deal with the lien claimant, and Parsons shall pay Owner
any

 

18

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by Owner in so doing, including
reasonable attorneys’ fees and court costs so incurred.

 

14.5A      Final Lien Waiver and Release of Claims

 

Owner shall not be obligated to make final payment to Parsons until Parsons has
delivered to Owner a Final Lien Waiver and Release of Claims satisfactory to
Owner certifying:  (a) that Parsons has fully performed under this Agreement and
that all claims of Parsons for the Work are satisfied upon the making of such
final payment; (b) that no property of Owner or other property used in
connection with the Agreement is subject to any unsatisfied lien or claim as a
result of the performance of the Agreement; (c) that all rights of lien against
Owner’s property in connection with the Agreement are released (including,
without limitation, if Owner requests, final releases of lien satisfactory in
form to Owner and executed by all persons who by reason of furnishing services,
labor, or other, for the Work are potential lienors against Owner’s property);
and d) that Parsons will have paid in full all outstanding obligations against
the work promptly upon receipt of final payment.

 

14.6         Surplus Material

 

Parsons shall use reasonable care to limit the amount of surplus materials
procured for the Facilities. It is understood, however, that in performing work
of the scope and complexity of the Services, it is necessary and inevitable that
certain surplus materials be purchased. The purchase price and transportation
costs of such surplus materials shall be considered costs of the Services to the
same extent as any materials actually incorporated into the Facilities. Parsons
shall, as soon as it is feasible to do so, determine and advise Owner what
materials are surplus materials and thereafter shall dispose of such materials
as directed by Owner, and the cost of the Services shall be for the Owner’s
account and paid to Parsons with Fee.

 

14.7         Notices

 

All notices pertaining to this Agreement shall be in writing and, if to Owner,
shall be sufficient when sent registered or certified mail or telecopied (with
oral confirmation) to Owner at the following address:

 

Acusphere, Inc.

Attn: Chief Financial Officer

500 Arsenal Street

Watertown, MA 02472

Tel: 617-648-8800

Fax: 617-926-3605

 

19

--------------------------------------------------------------------------------


 

All notices to Parsons shall be sufficient when sent registered or certified
mail or telecopied (with oral confirmation) to Parsons to the following address:

 

Gary McKiernan

Parsons Commercial Technology Group Inc.

150 Federal Street

Boston, MA 02110-1713

Tel: 617-449-1280

Tel: 617-449-9777

 

14.8         Representations and Remedies

 

Parsons makes no representations, covenants, warranties, or guarantees, express
or implied, other than those expressly set forth herein. The parties’ rights,
liabilities, responsibilities and remedies with respect to the Services shall be
exclusively those expressly set forth in this Agreement.

 

14.9         Damages

 

(a)   Neither party shall be responsible or held liable to the other for
consequential, incidental, special or indirect damages, including without
limitation, liability for loss of use of the facilities or Owner’s existing
property, loss of profits, interest, product or business interruption, increased
costs of operations and maintenance or staffing needs, however the same may be
caused.

 

(b)   Owner hereby releases, indemnifies and agrees to hold Parsons harmless
from any liability arising from the ownership, use or operation of the
facilities, or any part thereof, subsequent to the transfer of care, custody and
control as provided in Article VIII to Owner, except only as provided in
Articles IV and V.

 

(c)   If Owner is not the sole owner of the Facilities or existing property at
or adjacent to the jobsite, or if the Facilities are to be owned or operated by
a person or entity other than Owner, Owner shall obtain waivers and/or releases
from the other owners or operators thereof sufficient to provide to Parsons the
same protection from liability for loss or damage that would be afforded to
Parsons under this Agreement as if the Owner were the sole owner or operator. As
an alternative, Owner shall protect and indemnify Parsons from any and all
liability to the facility Owner’s and operators to the same extent afforded
Parsons by the Owner herein.

 

(d)   It is understood and agreed that Parsons, acting on behalf of Owner, and
after securing approval of costs per bid tabs provided by Parsons to Owner, may
place Purchase Orders as Agent and Contracts, Subcontracts, Service Agreements,
Rental Agreements and/or Lease Agreements as Construction Manager in conjunction
with work required herein. It is also understood that from time to time Vendors,
Suppliers, Contractors, Subcontractors, Service

 

20

--------------------------------------------------------------------------------


 

Providers, Rental Companies and/or Leasing Companies may become involved in
disputes with Parsons as a result of goods being furnished or services being
provided.

 

In the event any such dispute arises causing Parsons to incur any negotiation,
mediation, arbitration and/or legal expenses in conjunction with such dispute,
the following shall apply:

 

a)     Situations where Parsons is pursuing a vendor or subcontractor:  Provided
that the costs are reasonable and provided that Acusphere approves such pursuit
in advance and can elect to discontinue such pursuit via Parsons at any time,
Acusphere will pay Parsons their costs incurred in such pursuit.

 

b)     Situations where Parsons is pursued by a vendor or subcontractor:

 

i)              If Acusphere and Parsons agree that their was no negligence or
willful misconduct or obvious mismanagement on the part of Parsons and if
Acusphere and Parsons agree that the dispute relates solely to the project for
which Parsons is working with Acusphere (as opposed to some feud that carries
over from another job), Acusphere will pay Parsons reasonable costs, including
costs incurred by Parsons for negotiation, mediation, arbitration, legal
services and judgments awarded to other parties, provided that Acusphere has
complete control over the right to settle the dispute with the vendor or
subcontractor and provided that Acusphere has the right to take over the defense
of such matter if Acusphere so elects.

 

ii)             If Acusphere and Parsons agree that the dispute results from
prior experience between Parsons and the vendor or subcontractor or results from
Parsons’ negligence or willful misconduct or mismanagement, Parsons will be
responsible for all such costs.

 

iii)            If Acusphere and Parsons cannot agree on who is responsible,
Acusphere and Parsons will seek a mediator to determine whether the
circumstances dictate that (i) or (ii) is the right course or whether such costs
should be shared by Acusphere and Parsons.

 

It is understood that Owners’ agreement to reimburse Parsons for costs in
certain circumstances relating to disputes is an agreement between Owner and
Parsons only and that Parsons will not make any representation to any
subcontractor that Owner will reimburse such costs for subcontractors unless
Parsons is specifically authorized to do so in writing by Acusphere.

 

21

--------------------------------------------------------------------------------


 

14.10       Solicitation of Employment

 

Neither party shall, whether during the term of this Agreement or for a period
of 180 days thereafter, directly or indirectly for itself or on behalf of, or in
conjunction with, any other person, partnership, corporation, business or
organization, solicit, hire, contract with or engage the employment of an
employee of the other with whom that party or its personnel have had contact in
the course of providing Services under this Agreement, unless that party has
obtained written consent of the other to such hiring. Nothing in this provision
shall prevent Owner from separately contracting with any vendor or subcontractor
utilized by Parsons or from hiring any employee of such any such vendor or
subcontractor.

 

14.11       Interpretation

 

(a)   This Agreement shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts, excluding provisions thereof, which
refer to the laws of another jurisdiction.

 

(b)   Headings and titles of articles, Sections, paragraphs and other subparts
of this Agreement are for the convenience of reference only and shall not be
considered in interpreting the text of this Agreement. Modifications or
amendments to this Agreement must be in writing and executed by a duly
authorized representative of each party.

 

(c)   Indemnities against, releases from, assumptions of and limitations on
liability expressed in this Agreement, as well as waivers of subrogation rights,
shall apply even in the event of the fault, negligence or strict liability of
the party indemnified or released or whose liability is limited or assumed or
against whom rights of subrogation are waived and shall extend to the officers,
directors, employees, licensors, agents, partners and related entities of such
party and its partners and related entities.

 

(d)   The parties agree to look solely to each other with respect to the
obligations and liability arising in connection with this Agreement and Services
performed hereunder. This Agreement and each and every provision hereof are for
the exclusive benefit of Owner and Parsons and not for the benefit of any third
party, except to the extent such benefits have been expressly extended pursuant
to Section 14.11 (c).

 

(e)   In the event that any portion or all of this Agreement is held to be void
or unenforceable, the parties agree to negotiate in good faith to amend the
commercial and other terms of this Agreement in order to effect the intent of
the parties as set forth in this Agreement.

 

22

--------------------------------------------------------------------------------


 

(f)    The provisions of this Agreement which by their nature are intended to
survive the termination, cancellation, completion, or expiration of the
Agreement, including but not limited to any indemnity obligations or expressed
limitations of or releases from liability, shall continue as valid and
enforceable obligations of the parties notwithstanding any such termination,
cancellation, completion or expiration.

 

14.12       Entire Agreement

 

(a)   This Agreement consists of this contract document, documents expressly
incorporated herein and the following attached exhibits:

 

Exhibit 1:  Existing Contract Scope and Related Compensation;

Exhibit 2:  Compensation and Payment; and

Exhibit 3:  Equipment List.

Documents referenced in this Agreement, subarticle 1.1 “Description of Services”

 

It is anticipated that the Owner and Parsons will expand the contract scope
through future Contract Work Authorization Forms and that such future Contract
Work Authorization Forms will incorporate the terms and conditions hereunder.

 

(b)   This Agreement, as defined in this Section, sets forth the full and
complete understanding of the parties as of the date first above stated, and it
supersedes any and all agreements and representations made or dated prior
thereto. In the event of any conflict between this contract document and any of
the Exhibits hereto, the terms and provisions of this contract document shall
control. In the event of any conflict among the Exhibits, the Exhibit of the
latest date shall control.

 

(c)   THE PARTIES ACKNOWLEDGE AND AGREE THE TERMS AND CONDITIONS OF THIS
AGREEMENT HAVE BEEN FREELY, FAIRLY AND THOROUGHLY NEGOTIATED. FURTHER, THE
PARTIES ACKNOWLEDGE AND AGREE SUCH TERMS AND CONDITIONS, INCLUDING BUT NOT
LIMITED TO THOSE RELATING TO WAIVERS, ALLOCATIONS OF, RELEASES FROM, INDEMNITES
AGAINST AND LIMITATIONS OF LIABILITY, WHICH MAY REQUIRE CONSPICUOUS
IDENTIFICATION, HAVE NOT BEEN SO IDENTIFIED BY MUTUAL AGREEMENT AND THE PARTIES
HAVE ACTUAL KNOWLEDGE OF THE INTENT AND EFFECT OF SUCH TERMS AND CONDITIONS.
EACH PARTY ACKNOWLEDGES THAT IN EXECUTING THIS AGREEMENT IT RELIED SOLELY ON ITS
OWN JUDGEMENT, BELIEF, AND KNOWLEDGE, AND SUCH ADVICE AS IT MAY HAVE RECEIVED
FROM ITS OWN COUNSEL, AND IT HAS NOT BEEN INFLUENCED BY ANY REPRESENTATION OR
STATEMENTS MADE BY ANY OTHER PARTY OR SUCH OTHER PARTY’S COUNSEL.

 

23

--------------------------------------------------------------------------------


 

NO PROVISION IN THIS AGREEMENT IS TO BE INTERPRETED FOR OR AGAINST ANY PARTY
BECAUSE THAT PARTY OR ITS COUNSEL DRAFTED SUCH PROVISION.

 

14.13       Security Interest in Major Equipment

 

If progress payments or deposits are made for equipment, Owner shall have and
shall be entitled to perfect a first priority security interest in such
equipment to the extent of such payments made.

 

The parties shall cooperate to cause the execution of such documents as may be
necessary to effectuate such security interest.

 

ARTICLE XV                  SPECIAL CONDITIONS AND CORRESPONDENCE/INVOICING
INSTRUCTIONS:

 

See Exhibit 2 for invoicing instructions.

 

ARTICLE XVI                TAXES, DUTIES AND FEES

 

Parsons shall pay when due, and the pricing set forth in this Agreement shall be
inclusive of, all taxes, duties, fees and other assessments of whatever nature
imposed by governmental authorities and applicable to the performance of Parsons
Work and this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this contract, document as
of the date and year first above written.

 

OWNER
ACUSPHERE, INC.

 

PARSONS COMMERCIAL TECHNOLOGY
GROUP INC. (“PARSONS”)

 

 

 

/s/ Sherri C. Oberg

 

 

/s/ Daniel Mariani

 

 

 

 

 

 

By: Sherri C. Oberg

 

 

By: Daniel Mariani

 

 

 

 

 

 

 

 

 

 

 

Title: President and CEO

 

 

Title: Sr. V.P.

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

EXISTING CONTRACT SCOPE AND RELATED COMPENSATION

 

 

As the design work being performed by Parsons advances, it is anticipated that
the Owner and Parsons will enter into agreements which expand the contract scope
in accordance with subarticle 1.1 “Description of Services”, and that such
future Contract Work Authorizations will incorporate the terms and conditions
hereunder. As of the date of this Agreement, the Owner and Parsons have agreed
to the scope of work and amount of compensation defined in the Contract Work
Authorization (Form 1) for Engineering and Construction Management Services #1
and the Contract Work Authorization (Form 2) for Agency Procurements #2.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

COMPENSATION AND PAYMENT

 

Engineering and Design

 

All effort-hours necessary for the project management, architectural,
engineering, procurement, and project controls portion of this project will be
billed on a reimbursable basis at a multiplier of 2.1 times base salary.

 

Such hours shall exclude costs incurred for negotiating and documenting contract
terms between Parsons and Owner as such costs shall be borne by the respective
parties.

 

All home office expenses and local travel costs will be billed at a rate of $5
per effort-hour.

 

Service costs for civil engineering, survey work, permit assistance, site
investigations, and any other outside engineering services performed by other
than Parsons personnel under the supervision of Parsons shall be invoiced to
Owner at cost plus 10%.  Travel beyond the local area, defined as Tewksbury,
Boston, and Watertown, Massachusetts will be invoiced at out-of-pocket cost plus
5%.

 

Construction Management

 

All effort-hours for the field-based construction management staff will be
billed on a reimbursable basis at a multiplier of 1.8 times base salary.

 

Project Fee Invoices

 

Parsons will invoice Owner on a monthly basis starting in November 2004 for the
project fee at a rate of 3% for all amounts due to be paid under each purchase
order placed as Agent, each general conditions order and subcontract and each
construction subcontract issued.  No Project Fee shall be paid on design
services performed by Parsons.

 

It is also understood that consistent with the Owner reimbursing Parsons for the
cost of general conditions orders and subcontracts and each construction
subcontract issued plus the 3% fee thereon, Owner shall also reimburse Parsons
for seconded services of any seconded services provider engaged by Parsons, plus
a 3% fee thereon as if the provider is a subcontractor to Parsons provided that
such seconded services are for services within the scope of Parsons’
responsibilities on this project and provided that Owner shall only pay one such
3% fee for such services. Retainage shall not apply to payments due the seconded
services provider. Except for potential seconded services to be potentially
provided to Parsons’ by The Richmond Group, Parsons will seek advance approval
from Owner before incurring seconded services costs on this project.

 

1

--------------------------------------------------------------------------------


 

Invoicing and Payment Terms

 

Parsons will issue advance payment invoices to Owner on a monthly basis at the
beginning of the month in accordance with the cash requirements necessary to
meet payment obligations to vendors, suppliers, and subcontractors working for
Parsons for the upcoming month, plus the amount due in accordance with the
project services payment schedule and the monthly project fee amount.  Such
advance payment invoices shall not include any amounts for release of retainage
or clearing of punchlist items which amounts shall only be paid by Owner to
Parsons after release or completion, respectively and shall not include any
prepayments to Agency vendors.  Any overpayment or underpayment to Parsons based
upon this advance payment method shall be offset against or added to the payment
schedule for the subsequent month.  To the extent, if any, that Owner agrees to
provide subcontractors or Parsons with financial incentives to achieve specified
milestones, such incentives will be paid based upon achievement and not included
in the advance payment invoices.

 

Owner shall pay vendors directly for equipment purchases placed by Parsons as
agent of Owner.

 

Parsons will also issue reconciled actual cost statements on a monthly basis for
the previous month and apply either a debit or credit to the following month.

 

Payment terms for all types of invoices are net 14 days, payable via wire
transfer to a bank account identified in writing to Owner by Parsons.

 

Parsons shall forward copies of its invoices, together with the reconciled
actual cost statements and its estimate of cash requirements to meet payments to
subcontractors to:

 

Acusphere, Inc.

Attn:       Accounts Payable

500 Arsenal Street

Watertown, MA 02472

 

To ensure prompt attention to such invoices, it is understood that the
reconciliation of actual costs and the estimate of cash requirements shall first
be sent to, and discussed with, Acusphere’s Vice President of Manufacturing or
such person as is designated by Acusphere’s Vice President of Manufacturing for
such review.

 

Parsons will promptly make payments to subcontractors when due. Parsons will not
credit its own accounts for any advance payment amount paid by Owner that was
intended for payment to subcontractors.

 

If this Agreement is terminated and Owner has advanced payments to Parsons which
exceed the amount earned by Parsons and its subcontractors, Parsons shall within
fourteen (14) days for such termination refund Owner in full for such
overpayment.

 

2

--------------------------------------------------------------------------------


 

Retainage

 

A 10% retainage will be withheld from each construction subcontract invoice. The
retainage will not be considered earned or released to subcontract until the
completion of the subcontractor’ work.

 

Guaranteed Maximum Price (GMP)

 

If and when the parties agree that all or part of the services covered by the
terms and conditions for Engineering, Procurement and Construction Management
Services are sufficiently defined to allow Parsons to perform all or part of
it’s services on a GMP basis, and if the Owner requests a GMP for all or part of
the sufficiently defined services, the parties agree to enter into negotiations
for the purpose of establishing a GMP for such portion or portions of the work
the parties agree are sufficiently definable.

 

A Guaranteed Maximum Price is defined as follows:

 

“Guaranteed Maximum Price: Sum established in an Agreement between Owner and
parsons as the maximum compensation to be paid by the Owner to Parsons for
performing specified Work on the basis of cost of labor and materials plus
overhead expenses and profit.”

 

Target Price, Cost of the Work (Target Price)

 

If agreed to by Owner and Parsons, the Contract Work Authorizations entered into
by Owner and Parsons shall be based on a target price. Under a target price
arrangement, the target price is based on the cost of the work which includes
Parsons’ engineering and design services and markups thereon, all Parsons’ home
office expenses and travel costs, invoiced at a $5 effort hour rate, service
costs and markups, construction subcontracts, construction management and
markups thereon, Parsons’ project fees, and the costs of procurements made by
Parsons as agent for Owner which are further described in the Exhibit 2.

 

Collectively, the costs of the work as defined herein shall be the only cost
basis for determining the target price regardless of any other project costs.

 

Exclusions from Target Price

 

The target price final calculations shall exclude the following costs, unless
modified by subsequent change order:

 

•              Commissioning services to the extent that they are not included
in the September 3, 2004 proposal.

•              Warranty enforcement and assistance costs.

 

3

--------------------------------------------------------------------------------


 

•              Work by other than Parsons, or vendors of subcontractors of
Parsons, listed on the Responsibility Matrix (Attachment B) in Parsons’
September 3, 2004 proposal.

•              Any and all costs, of every type and nature not identified in the
“target price cost of the work” described above this list of exclusions.

 

Purpose for Target Price

 

The target price has been established for the purpose of estimating the cost of
the project and as a management tool for identifying cost variances.  THE TARGET
PRICE SHALL NOT BE CONSIDERED A GUARANTEED MAXIMUM PRICE.

 

Shared Savings

 

Owner and Parsons may agree to a shared savings program. Unless specifically
agreed to by Owner and Parsons as part of a Contract Work Authorization, it is
understood that Shared Savings is not in effect.  To the extent that the shared
saving is in effect for a target price or GMP contract work authorization and to
the extent that actual costs incurred are less than the stipulated target price
or, if applicable, the GMP, Parsons and the Owner shall share the savings on a
50/50 basis.  The target price shall be calculated based on the cost of the work
as described above and the Owner shall pay Parsons 50 cents for every dollar
that the target price is under run, with the following exclusions. Shared
savings shall not apply to equipment purchases made by Parsons as agent for
Owner as described in Contract Work Authorization Form 2 nor shall shared
savings apply to design services, procurement services or other work provided
directly by Parsons. Such shared savings, when and if applicable, shall only
apply to the Parsons construction subcontract cost savings portion of the
savings.

 

Payment of Shared Savings

 

If and when shared savings is in effect, within 60 days after acceptance of the
project by Owner, Parsons shall present Owner with a report detailing the final
project cost.  Owner shall review the final cost report promptly and the parties
shall negotiate in good faith to resolve any disputed items related thereto. 
Acceptance of the project is based on the provisions of Article VIII per above.

 

Following resolution of any cost disputes Owner shall make payment to Parsons of
the earned shared savings within 15 days thereafter.

 

Owner shall not unreasonably withhold any portion of the share savings due
Parsons which is not in dispute.

 

4

--------------------------------------------------------------------------------


 

Adjustments to Target Price

 

The Owner or Parsons shall have a right to negotiate a reasonable adjustment to
the target price in conjunction with any Contract Work Authorization release
which involves a significant change in scope and the Owner and Parsons shall be
entitled to seek a resolution if a dispute arises, concerning the amount of the
adjustment considered reasonable, in accordance with the Dispute Resolution
article contained in the agreement.  In assessing whether or not an adjustment
is reasonable, it is recognized that Owner and Parsons have collaborated on this
project, the scope of work is has been studied by both parties and the
construction is being performed based upon Parsons’ design. To the extent that
design inputs or output requirements have been modified and such modification
results in a modification of the scope of work, a change order may be
applicable. However, unanticipated complications in construction that arise,
when not due to changes in design input or output requirements and not due to
latent problems under the soil and/or unknown hazardous waste issues, are not
intended to result in adjustment to the target price.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 3

EQUIPMENT LIST

 

See equipment list, marked “Exhibit B” and dated October 15, 2004 which is
attached hereto and made a part hereof.

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

As of October 15, 2004

Equipment List

AI-700 Commercial Manufacturing Facility – Phase 1A

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

2

--------------------------------------------------------------------------------